DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 20-21 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claim 20, lines 11-12 recite “each and every scanning line disposed in the light-emitting device is the same length”.   There does not appear to be support for this in the applicant’s disclosure.  In figure 5 and paragraph 61 the applicant discloses a device wherein 2 scanning lines 132A/B are the same length, but other scanning lines of the device are not pictured or described and so it cannot be determined if they are the same length.  This limitation is thus new matter.
Claim 21, line 10 recites “each of the plurality of data lines is the same length”.  Multiple data lines are not pictured in the applicants figures, and although paragraph 61 claims that a data line 131a has a length of L2 in fig 5, only one data line is mentioned.  This limitation is thus new matter.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 20-24 is/are rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated by TANAKA (US 20090102824).
Regarding claim 20, as best as the examiner is able to ascertain the claimed invention, TANAKA discloses a light-emitting device, comprising: 
a plurality of light-emitting pixels (pixels PP and DP, see fig 1, para 56-57); and
a plurality of scanning lines (gate lines G2 and G3, see fig 1, para 57) including:
a first scanning line extending along a first direction (G2 extends in the horizontal direction, see fig 1, para 57); and 
a second scanning line that extends along the first direction and that is a same length as the first scanning line (G3 extends in the horizontal direction and is the same length as G2, see fig 1), wherein 
a number of light-emitting pixels corresponding to the first scanning line differs from a number of light-emitting pixels corresponding to the second scanning line (the number of pixels electrically connected to G2 is different from the number of pixels electrically connected to G3, see fig 1),

each and every scanning line disposed in the light emitting device is the same length (G2 and G3 are the same length, see fig 1).
Regarding claim 21, as best as the examiner is able to ascertain the claimed invention, TANAKA discloses the light-emitting device according to claim 20, further comprising: 
a plurality of data lines (fig 1, S9 and S10, para 49) including:
a first data line (S10, see fig 1) disposed along a second direction (S10 extends in a vertical direction, see fig 1) intersecting the first direction; and 
a second data line (S9, see fig 1) that is disposed along the second direction and that is a same length as the first data line (S9 and S10 are the same length in the vertical direction, see fig 1), 
wherein a number of light-emitting pixels corresponding to the first data line differs from a number of light-emitting pixels corresponding to the second date line (S9 and S10 are electrically connected to different number of pixels, see fig 1), and
each of the plurality of data lines is a same length (S9 and S10 are the same length, see fig 1).
Regarding claim 22, TANAKA discloses the light-emitting device according to claim 20, wherein in a plan view of a light-emitting portion in which a plurality of light-emitting pixels are disposed, the second scanning line is disposed more centrally than the first scanning line (G3 is closer to the center of the display than G2, see fig 1), and 
the number of light-emitting pixels corresponding to the second scanning line is larger than the number of light-emitting pixels corresponding to the first scanning line (there are more pixels electrically connected to G3 than G2, see fig 1).
claim 23, TANAKA discloses the light-emitting device according to claim 21, wherein in a plan view of a light-emitting portion in which a plurality of light-emitting pixels are disposed, the second scanning line is disposed more centrally than the first scanning line (G3 is closer to the center of the display than G2, see fig 1), and 
the number of light-emitting pixels corresponding to the second scanning line is larger than the number of light-emitting pixels corresponding to the first scanning line (there are more pixels electrically connected to G3 than G2, see fig 1).
Regarding claim 24, TANAKA discloses the light-emitting device according to claim 23, wherein in the plan view, the second data line is disposed more centrally than the first date line (S9 is closer to the center of the device than S10, see fig 1), and 
the number of light-emitting pixels corresponding to the second data line is larger than the number of light-emitting pixels corresponding to the first data line (S9 is electrically connected to more pixels than S10, see fig 1).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 17 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over TANAKA (US 20090102824) in view of IWATSU (US 20160291376).
Regarding claim 1, TANAKA discloses a light-emitting device, comprising: 
a display unit including (display device shown in fig 1-4, para 37): 

a non-light-emitting portion (frame portion 103, see fig 2, para 52) disposed around the light-emitting portion; 
a driving circuit (gate driver K and data driver L, see fig 1-4, para 49) configured to drive the plurality of light-emitting pixels; and 
a plurality of driving lines (gate lines G2 and G3, see fig 1, para 54) that lines that each extend across the display unit in a first direction (G2 and G3 go in a horizontal direction, see fig 1) and that are coupled to the driving circuit, 
wherein an outline of the light-emitting portion is circular (the display area 101 is circular, see fig 2, para 48),
a number of light-emitting pixels corresponding to a first driving line (G2) of the plurality of driving lines differs from a number of light-emitting pixels corresponding to a second driving line (G3) of the plurality of driving lines (the number of pixels directly electrically connected to G2 is different than the number of pixels directly electrically connected to G3, see fig 1), and
each of the plurality of driving lines is a same length (G2 and G3 have a same horizontal length between K and Vcom, see fig 1).
TANAKA fails to explicitly disclose a device wherein an outline of the display unit is a rectangle.
IWATSU discloses a device wherein an outline of the light-emitting portion is circular (the outline of the display V1 can be circular, see fig 1A, 34), and
an outline of the display unit is a rectangle (the outline of the non-display area 104 is rectangular, see fig 1A, para 27).
TANAKA and IWATSU are analogous art because they both are directed towards LED display devices with non-rectangular display devices and one of ordinary skill in the art would have had a 
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the device of TANAKA with the rectangular frame shape of IWATSU in order to improve a quality of the display device (see IWATSU para 26).
Regarding claim 17, TANAKA and IWATSU the light-emitting device according to claim 1 (figs 1-4 disclose an apparatus, see para 46).
TANAKA further discloses a device an electronic apparatus comprising: the light-emitting device according to claim 1 (figs 1-4 disclose an apparatus, see para 46).
Regarding claim 19, TANAKA and IWATSU disclose the light-emitting device according to claim 1.
TANAKA further discloses a device, wherein the second driving line is disposed more centrally on the display unit than the first driving line (G3 is closer to the center of the device than G2, see fig 1), and 
the number of light-emitting pixels corresponding to the second driving line is larger than the number of light-emitting pixels corresponding to the first driving line (the number of pixels electrically connected to G3 is larger than that connected to G2, see fig 1).
Claims 2-7 is/are rejected under 35 U.S.C. 103 as being unpatentable over TANAKA (US 20090102824) and IWATSU (US 20160291376) in view of NAKANISHI (US 20040041753).
Regarding claim 2, TANAKA and IWATSU disclose the light-emitting device according to claim 1.
TANAKA fails to explicitly disclose a device, wherein each of the plurality of light-emitting pixels includes: 
a first electrode; 
a second electrode; and 
a light-emitting functional layer disposed between the first electrode and the second electrode,

the non-light-emitting portion includes a second electrode contact portion disposed along the outline of the light-emitting portion.
NAKANISHI discloses a device, wherein each of the plurality of light-emitting pixels includes: 
a first electrode (pixel electrode 111, see fig 2-4, para 39); 
a second electrode (cathode 12b, see fig 2-4, para 60; and 
a light-emitting functional layer (light emitting layer 110, see fig 2-4, para 39) disposed between the first electrode and the second electrode,
 the second electrode is a common electrode disposed over the light-emitting portion (the display region 4, see fig 2, para 45) and the non-light-emitting portion (12 is disposed in light-emitting region 4 and in the non-light-emitting region 5, see figs 2-4, para 45), and 
the non-light-emitting portion includes a second electrode contact portion disposed along the outline of the light-emitting portion (the non-display portion 5 includes a portion of 5 on the border between 4 and 5, see figs 1-4).
TANAKA and NAKANISHI are analogous art because they both are directed towards LED display devices and one of ordinary skill in the art would have had a reasonable expectation of success to modify the device of TANAKA with the specific pixel geometry of NAKANISHI because they are from the same field of endeavor.
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the device of TANAKA with the specific pixel geometry of NAKANISHI in order so that steady image signals can be transmitted, thereby reducing or preventing erroneous image display, such as low contrast (see NAKANISHI para 103).
Regarding claim 3, TANAKA and IWATSU disclose the light-emitting device according to claim 2.

NAKANISHI discloses a device, wherein a distance between the second electrode contact portion and a center of the light-emitting portion is constant in the display unit (as the device does not change shape, the distance between any two elements of the device including the portion of 5 which is close to 4 and the center of 4 will be constant).
TANAKA and NAKANISHI are analogous art because they both are directed towards LED display devices and one of ordinary skill in the art would have had a reasonable expectation of success to modify the device of TANAKA with the specific pixel geometry of NAKANISHI because they are from the same field of endeavor.
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the device of TANAKA with the specific pixel geometry of NAKANISHI in order so that steady image signals can be transmitted, thereby reducing or preventing erroneous image display, such as low contrast (see NAKANISHI para 103).
Regarding claim 4, TANAKA and IWATSU disclose the light-emitting device according to claim 2.
TANAKA fails to explicitly disclose a device, wherein 
the second electrode contact portion includes an electrode disposed in the same layer as the first electrode, and 
the electrode of the second electrode contact portion and the second electrode are in contact with each other via the second electrode contact portion.
NAKANISHI discloses a device, wherein 
the second electrode contact portion includes an electrode disposed in the same layer as the first electrode (a portion of 111 is located in the portion of 5 which is close to 4, see fig 3), and 

TANAKA and NAKANISHI are analogous art because they both are directed towards LED display devices and one of ordinary skill in the art would have had a reasonable expectation of success to modify the device of TANAKA with the specific pixel geometry of NAKANISHI because they are from the same field of endeavor.
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the device of TANAKA with the specific pixel geometry of NAKANISHI in order so that steady image signals can be transmitted, thereby reducing or preventing erroneous image display, such as low contrast (see NAKANISHI para 103).
Regarding claim 5, TANAKA and IWATSU disclose the light-emitting device according to claim 2.
TANAKA fails to explicitly disclose a device, wherein
 the light-emitting functional layer is formed over the light-emitting portion and the non-light-emitting portion, and 
an outer edge of the light-emitting functional layer is located between the second electrode contact portion and an outer edge of the light-emitting portion.
NAKANISHI discloses a device, wherein
 the light-emitting functional layer is formed over the light-emitting portion and the non-light-emitting portion (a dummy portion 210 of the light emitting layer 110 is formed in non-light emitting dummy region 5, see fig 3-4, 210, para 77), and 
an outer edge of the light-emitting functional layer is located between the second electrode contact portion and an outer edge of the light-emitting portion (a line can be drawn from a part of 5 which is near 4 to 4 which passes through an outer edge of 210, see fig 3).

It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the device of TANAKA with the specific pixel geometry of NAKANISHI in order so that steady image signals can be transmitted, thereby reducing or preventing erroneous image display, such as low contrast (see NAKANISHI para 103). 
Regarding claim 6, TANAKA and IWATSU disclose the light-emitting device according to claim 2.
TANAKA fails to explicitly disclose a device, wherein the non-light-emitting portion includes a plurality of non-light-emitting dummy pixels disposed between the second electrode contact portion and an outer edge of the light-emitting portion.
NAKANISHI discloses a device, wherein the non-light-emitting portion includes a plurality of non-light-emitting dummy pixels (dummy pixel in dummy region 5 consisting of 210, 111', 212a and 12b, see fig 3-4, para 72) disposed between the second electrode contact portion and an outer edge of the light-emitting portion (a line can be drawn from a part of 5 which is near 4 to 4 which passes through an outer edge of 210, see fig 3).
TANAKA and NAKANISHI are analogous art because they both are directed towards LED display devices and one of ordinary skill in the art would have had a reasonable expectation of success to modify the device of TANAKA with the specific pixel geometry of NAKANISHI because they are from the same field of endeavor.
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the device of TANAKA with the specific pixel geometry of NAKANISHI in 
Regarding claim 7, TANAKA and IWATSU disclose the light-emitting device according to claim 6.
TANAKA fails to explicitly disclose a device, wherein each of the plurality of non-light-emitting dummy pixels includes: 
a third electrode disposed on the same layer as the first electrode; 
the second electrode; and 
the light-emitting functional layer, and 
the plurality of non-light-emitting dummy pixels include an insulating film between the third electrode and the light-emitting functional layer.
NAKANISHI discloses a device, wherein each of the plurality of non-light-emitting dummy pixels includes: 
a third electrode disposed on the same layer as the first electrode (dummy pixels include 111' which is a portion of the first electrode layer, see figs 3-4, para 71); 
the second electrode (the dummy pixels include a portion of cathode 12b, see fig 3-4, para 42); and 
the light-emitting functional layer (210 is a portion of the light emitting layer 110, see fig 3-4, para 77), and 
the plurality of non-light-emitting dummy pixels include an insulating film between the third electrode and the light-emitting functional layer (the dummy inorganic layer 212a is located between 111' and 210, see fig 3-4, para 77).
TANAKA and NAKANISHI are analogous art because they both are directed towards LED display devices and one of ordinary skill in the art would have had a reasonable expectation of success to 
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the device of TANAKA with the specific pixel geometry of NAKANISHI in order so that steady image signals can be transmitted, thereby reducing or preventing erroneous image display, such as low contrast (see NAKANISHI para 103). 
Claim 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over TANAKA (US 20090102824), IWATSU (US 20160291376), and NAKANISHI (US 20040041753) in view of PAK (US 20100156950).
Regarding claim 8, TANAKA and IWATSU disclose the light-emitting device according to claim 2.
TANAKA fails to explicitly disclose a device, comprising: 
a sealing film disposed on the display unit and covering at least the light- emitting portion and the second electrode contact portion; and 
a color filter disposed, on the sealing film, corresponding to at least one of the plurality of light-emitting pixels.
NAKANISHI discloses a device, comprising: 
a sealing film (fig 3-4, 14, para 56) disposed on the display unit and covering at least the light- emitting portion and the second electrode contact portion.
PAK discloses a device a color filter (filters R, G, and B, see figs 1-3, para 39) disposed, on the sealing film (fig 1-3, 250, para 24), corresponding to at least one of the plurality of light-emitting pixels (pixel PA1, see fig 1-3, para 30).
TANAKA and PAK are analogous art because they both are directed towards LED display devices and one of ordinary skill in the art would have had a reasonable expectation of success to modify the device of TANAKA with the color filter of PAK because they are from the same field of endeavor.
.
Response to Arguments
Applicant’s arguments with respect to claim(s) 1 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Applicant's arguments filed 1/28/2021 regarding claim 20 have been fully considered but they are not persuasive.
Regarding claim 20, the applicant argues that Tanaka et al (US 20090102824, hereinafter TANAKA) fails to disclose a device wherein “the first scanning line and the second scanning line are connected to gates of transistors in the corresponding light-emitting pixels” and “each and every scanning line disposed in the light-emitting device is the same length”.  TANAKA discloses, in figure 1, a device with scanning lines G2 and G3.  These scanning lines are connected to the gate electrodes of transistors 5 in the pixels PP and DP (see fig 1, para 6 and 57) and have the same length (see fig 1).  For these reasons, the arguments are not persuasive.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONAS TYLER BEARDSLEY whose telephone number is (571)272-3227.  The examiner can normally be reached on 930-600 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/JONAS T BEARDSLEY/
Examiner, Art Unit 2811  

/SAMUEL A GEBREMARIAM/Primary Examiner, Art Unit 2811